Citation Nr: 1419610	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  10-21 072	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an earlier effective date for the grant of service connection for coronary artery disease.

2.  Entitlement to a rating in excess of 60 percent for coronary artery disease (CAD), including a rating in excess of 30 percent prior to January 25, 2012.

3.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Spouse


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In January 2014, the Veteran testified via videoconference in a hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

The Board has reviewed the Veteran's physical claims file and his file on the "Virtual VA" system to insure a total review of the evidence. 

Evidence has been received subsequent to the final consideration of the claim by the RO and the Veteran has waived RO consideration of that evidence.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2013).

In order to ensure a complete and coherent resolution of the Veteran's claims on this merged appeal, the issues have been recharacterized and consolidated as indicated above.  

Also, the Veteran's previous representative purported to withdraw the claim for a disability rating in excess of 60 percent for coronary artery disease.  See October 2013 Letter from the Commonwealth of Massachusetts Dept. of Veterans' Services.  At the hearing before the undersigned, there was some question as to whether the claim had actually been withdrawn and exactly what effective date was claimed.  See January 2014 Hearing Tr. at pp. 18-19; see also Percy v. Shinseki, 23 Vet. App. 37, 47 (2009) ("the Board is required to address all claims reasonably raised in the Appellant's Substantive Appeal and in all of his documents and oral testimony submitted prior to the Board's decision").  

Because the Veteran can only benefit from consideration of the earlier effective date claim and because it is closely tied to the issues that are on appeal, the Board will address the issue in this decision.  See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009) (holding prejudicial error analysis applies in context of claims for VA benefits).


FINDINGS OF FACT

1.  In a February 2006 rating decision, the RO granted service connection for coronary artery disease effective to September 1, 2005, the day he filed his claim of entitlement to service connection for that condition which was more than one year following his separation from service.

2.  The Veteran did not appeal the February 2006 rating decision and it became final.

3.  Prior to April 21, 2011, the Veteran's CAD was characterized by dyspnea, fatigue, angina, dizziness, or syncope resulting from a workload of greater than 5 METs but less than 7 METs, but the symptoms did not more nearly approximate, at any point during the appeal period that was prior to April 21, 2011, an ejection fraction of 30 to 50 percent, more than one episode of acute congestive heart failure, or dyspnea, fatigue, angina, dizziness, or syncope resulting from a workload of 5 METs or less.

4.  The medical evidence first indicated on April 21, 2011, that a workload of greater than 3 METs but less than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, but the symptoms have not more nearly approximated an ejection fraction of less than 30 percent, chronic congestive heart failure, or dyspnea, fatigue, angina, dizziness, or syncope resulting from a workload of 3 METs or less at any point since that time.

4.  The Veteran's diabetes mellitus, type II, has been treated, at all times during the appeal period, with regulated diet, insulin and/or an oral hypoglycemic, but has not required regulation of activities; the Veteran has not experienced episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.

5.  The evidence is at least evenly balanced as to whether the Veteran's service connected disabilities, as opposed to his non-service connected disabilities, render him unemployable in light of his educational and occupational history.


CONCLUSIONS OF LAW

1.  The February 2006 rating decision that assigned September 2005 as the effective date for the grant of entitlement to service connection for coronary artery disease is final; there is no legal entitlement to an effective date prior to the filing of his claim.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.400(b)(2), 20.1103 (2013).

2.  The criteria for an evaluation in excess of 30 percent for coronary artery disease were not met at any point on appeal prior to January 25, 2012.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2013).

3.  The criteria for an evaluation in excess of 60 percent for coronary artery disease have not been met at any point during the period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2013).

4.  The criteria for an evaluation in excess of 20 percent for diabetes mellitus, type II, have not been met at any point during the period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2013).

5.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Earlier Effective Date for Coronary Artery Disease

As mentioned in the introduction, the Veteran contends that an earlier effective date is warranted for the grant of a 60 percent evaluation for his coronary artery disease.  Pursuant to a February 2006 rating decision, he was originally granted service connection for coronary artery disease effective in September 2005, specifically, the day he filed his claim of entitlement to service connection for that condition.  There is no obvious error in that decision.  See, e.g., 38 C.F.R. § 3.400(b)(2) (the effective date of service connection is the "date of receipt of claim, or date entitlement arose, whichever is later").  

Regardless, the Veteran did not appeal that decision, so the decision became final and the issue of the initial effective date is not before the Board at this time as a direct appeal.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013).  In addition, at this procedural juncture, there can be no freestanding earlier effective date claim with respect to the initial grant of service connection.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).

Therefore, to the extent that the Veteran asserts an earlier effective date for the grant of service connection for coronary artery disease, the appeal is denied.

Increased Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated since the most recent rating decision.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Increased Rating for Coronary Artery Disease (CAD)

The Veteran's CAD is, under 38 C.F.R. § 4.104 , DC 7005, now rated 30 percent from September 2005 to January 25, 2012, and 60 percent beginning on that date.  Pursuant to DC 7005, CAD resulting in a workload of greater than 5 METs (metabolic equivalents) but not greater than 7 METs, with dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray warrants a 30 percent evaluation.  More than one episode of acute congestive heart failure in the past year; or a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent warrants a 60 percent rating.  A 100 percent evaluation is warranted for chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104 , Diagnostic Code 7005.

The Veteran should understand that a claim for an increased rating for coronary artery disease was inferred in September 2009, so the claim for an increased rating encompasses the period from September 2009 to the present.  38 C.F.R. §§ 3.400(b) ("the effective date of an evaluation and award of...compensation...based on...a claim for increase will be the date of receipt of the claim or the claim entitlement arose, whichever is later").  For the period prior to September 2009, the evaluation was assigned in the unappealed, so final, February 2006 rating decision which granted service connection.  Therefore, the evaluation assigned prior to September 2009 is not currently before the Board.  See 38 C.F.R. § 20.1103.  The Board has, however, reviewed all the evidence in making its determinations in this matter, see 38 U.S.C. § 5107(b), and the Veteran should be aware that the medical evidence shows, to the extent the Veteran's condition changed, only a worsening of his condition from 2005 through 2009 such that the appropriate evaluation prior to September 2009 would not be more favorable than the evaluation beginning in September 2009.  See, e.g., March 2011 VA Examination ("CAD has increased in severity since the last C&P Exam [in 2009]").

The Board acknowledges that the Veteran contends that his service-connected CAD warrants a higher initial evaluation.  However, in determining the actual degree of disability, contemporaneous medical records and an objective examination by a medical professional are more probative of the degree of the Veteran's impairment.  This is particularly so where the rating criteria require analysis of the clinical significance of a complex medical condition, but the Veteran is a lay person.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The Board finds that the medical opinions of this Veteran, who lacks medical training, are not competent evidence of the clinical significance of his symptoms.  Id.  The Board, however, has considered the Veteran's subjective reports of symptoms, particularly as they illuminate or underscore the medical opinions of record.

The medical evidence documenting the severity of the Veteran's CAD that is most close in time to September 2009 evidences a baseline of greater than 7 METs and an ejection fraction greater than 50%.  See, e.g., Appellant's Appendix at 0038 (September 2008 Imaging Report:  ejection fraction of 51%); December 2007 Progress Note from Family Medicine Associates (recording 10.5 METs).  Similarly, the available medical evidence from September 2009 to April 2011 consistently shows a left ventricle ejection fraction of more than 50% and workloads of greater than 5 METs.  See, e.g., March 2011 VA Examination (noting February 2011 stress test revealing 7.4 METs); February 2011 Cardiology Procedure Note (stress test revealing 7.4 METs); Addendum to January 2011 VA Examination (noting Veteran produced 7.4 METs but stopped the test and concluding "his metabolic equivalent should be at least 8 METs"); Appellant's Appendix at 0049 (November 2010 Cardiology Office Visit:  estimating 6-7 METs); October 2009 VA Examination (estimating metabolic equivalent at "7 or 8 METs" and indicating little change since 2004).  

However, cardiology records from April 2011 revealed METs of 2.6 which, with cardiac rehabilitation, had improved to 4.7 METs by September 2011.  See Appellant's Appendix at 0073-79 (METs in April 2011 of 2.6 with consistent improvement to 4.7 METs in September 2011); but see March 2011 VA Examination (documenting February 2011 stress test indicating a workload of 7.4 METs); Appellant's Appendix at 0108 (May 2011 Exercise Stress Echo Report: 10.1 METs and 75% ejection fraction).  The Board finds that the more complete examinations from that time indicate workloads of more than 7.4, including the 10.1 METs recorded by the Veteran's private cardiologist.  Because the results of less than 3 METs were few (2.6/April 21 and 2.9/April 26) and were inconsistent with more complete testing at or near the same time, the Board finds that the Veteran's symptoms did not more closely approximate the criteria for a 100 percent rating at that time.  

The Board does find, though, that the multiple results of less than 5 METs, combined with the January 2012 VA Examination results estimating METs in the 3-5 range, warrant an evaluation of 60% rather than 30% beginning April 21, 2011.  See January 2012 VA Examination ("Lowest level of activity at which the Veteran reports symptoms [of dyspnea, fatigue, and angina]:  >3-5 METs"); see also Gilbert, 1 Vet. App. at 53-56 (holding Veteran entitled to the benefit of the doubt on each issue).

The Veteran's left ventricle ejection fraction has been consistently higher than 50% throughout the appeal period.  See, e.g., Appellant's Appendix at 0034 (May 2011 Echocardiogram Report:  ejection fraction of 55%); Appellant's Appendix at 0037 (December 2010 Echocardiogram Report:  est. ejection fraction of 55-60%);  January 2012 VA Examination (noting that the left ventricular ejection fraction was 60% in October 2011 and also documenting that the medical record contained no evidence of cardiac hypertrophy or dilation); February 2013 VA Radiology Report (showing ejection fraction of 55%).  Therefore, the alternative criteria based on left ventricle ejection fraction does not warrant a rating higher than 30% prior to April 21, 2011 nor an evaluation higher than 60% after April 21, 2011.

In short, resolving reasonable doubt in favor of the Veteran, the Board finds that an initial rating of 60 percent rating from April 21, 2011, rather than from January 25, 2012, is warranted.

A rating higher than 60 percent is not, however, warranted at any point during the appeal period, as there has been no evidence of chronic congestive heart failure or ejection fraction approximating less than 30 percent.  In addition, a rating higher than 60 percent is not warranted for any period because, as discussed above, the only indications of a workload of 3 METs or less were the two results in late April that were anomalous and inconsistent with more complete testing both before and after those results.   As the preponderance of the evidence reflects that the symptoms of the Veteran's CAD have not more nearly approximated the criteria for the next highest, 100 percent rating under DC 7005 at any point during the appeal period, the benefit of the doubt doctrine is not for application and the claim must be denied to this extent.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Giving the Veteran the benefit of the doubt, his claim for an increased evaluation for his CAD is partially granted in the form of a 60% evaluation effective April 21, 2011, rather than January 25, 2012.  In all other respects, his claim for an increased rating for CAD is denied.  The Board has considered whether staged ratings are appropriate, but, except as found above, further staged ratings are not warranted.  Fenderson, 12 Vet. App. at 126.  

Additional Considerations:  Coronary Artery Disease

The record does not establish that the rating criteria are inadequate for rating the Veteran's CAD.  According to the regulations, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  The evidence of this case does not show an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Thun v. Peake, 22 Vet. App. 111, 118-19 (2008).  A comparison of the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  

Specifically, the Veteran's CAD, is rated under criteria that evaluates the current symptomatology including events of congestive heart failure, workload capacity as measured by METs resulting in dyspnea, fatigue, angina, dizziness or syncope, and left ventricle ejection fraction.  See 38 C.F.R. § 4.104, DC 7005.  The Veteran's reported symptoms, including chest pain after exertion, are squarely contemplated by the rating criteria.  Moreover, the Veteran has received a separate evaluation for symptoms of other related conditions, specifically hypertension and diabetes, and so it would be inappropriate to grant a higher evaluation based on those symptoms.  See 38 C.F.R. § 4.14.  Finally, the Veteran has not alleged any factors, treatments, or symptoms that are not considered under the applicable rating criteria.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  See Thun, 22 Vet. App. at 118-19.

Entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU has been characterized and will be analyzed as a separate, though related, issue.

Increased Rating for Diabetes Mellitus, Type II

The Veteran maintains that he is entitled to a higher evaluation for diabetes because his diabetes is treated with insulin, his diabetes is difficult to control, and he has uncommonly severe symptoms.  See, e.g., January 2014 Hearing Tr. at 7 (describing symptoms and, with respect to insulin, stating:  "It's a highly concentrated insulin...It's not the normal one that most people take.").

Diabetes mellitus is rated under 38 C.F.R. § 4.119, Diagnostic Code 7913, which provides a 20 percent rating when insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet are required.  A 40 percent rating is warranted when insulin, a restricted diet, and regulation of activities are required.  A 60 percent rating is warranted when insulin, a restricted diet, and regulation of activities are required and there are episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warrant where the diabetes mellitus requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Compensable complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note 1 (2013).

The Board acknowledges that the Veteran contends that his service-connected diabetes mellitus, type-II, warrants a higher initial evaluation.  However, as noted above, contemporaneous medical records and an objective examination by a medical professional are typically more probative of the degree of the Veteran's impairment where the rating criteria require analysis of the clinical significance of a complex medical condition and the Veteran is a lay person.  See, e.g., Davidson, 581 F.3d at 1316.  The Board finds that the medical opinions of this Veteran, who lacks medical training, are not competent evidence of the clinical significance of his diabetes symptoms.  Id.  The Board, however, has considered the Veteran's subjective reports of symptoms, particularly as they illuminate or underscore the medical opinions of record.

The medical evidence of record confirms the Veteran's report that his diabetes is treated with injectable insulin and regulation of diet.  In order for the Veteran to obtain a rating in excess of 20 percent, he must show that along with a restricted diet, insulin and/or an oral hypoglycemic, he is subject to a regulation of activities due to his diabetes.   The term "regulation of activities" means that a claimant must have a medical need to avoid not only strenuous occupational activity, but also strenuous recreational activity.  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Id. at 364. 

In arguing for a higher rating, the Veteran has alleged that he has to avoid strenuous activities due to his diabetes.  See, e.g., January 2014 Hearing Tr. at p. 9.  While there is some support in the medical record for his contention, see March 2011 VA Examination ("Avoid [strenuous] activities, most especially yard work"), the VA examiner was merely recording the Veteran's own statements rather than stating his own medical opinion or noting the opinion of another medical professional based on a review of the medical record.  See June 2011 E-mail Clarification from VA Examiner ("The veteran stated that he avoids yard work...that can induce episodes of hypoglycemia.").  Lay statements do not become competent medical evidence "merely because the transcriber happens to be a medical professional."  LeShore v. Brown, 8 Vet.App. 406, 409 (2013).

In fact, the medical evidence of record suggests that his physicians have encouraged him to engage in more physical activity.  See March 2009 Statement by Dr. P.B. (noting recommendation to lose weight and discussion regarding "diet and exercise"); August 2009 Progress Note by Dr. G.W. (noting recommendation of exercise); September 2012 VA Staff Note ("I will continue to emphasize the importance of physical exercise and health diet in the context of DM and obesity."); August 2012 VA Endocrinology Outpatient Note (encouraging exercise to reduce insulin dependence); May 2012 VA Endocrinology Outpatient Note ("Reinforced the importance of increasing daily activities as he is already done and also building toward a regimen of aerobic exercise for help with glycemic control and weight maintenance.").   

Also, the physicians who have examined the Veteran for the purpose of evaluating the severity of the Veteran's diabetes and who have offered their own medical opinion have found that the Veteran's diabetes does not require a regulation of activities, which provides highly probative evidence against this claim that outweighs the above.  See January 2012 VA Examination (indicating explicitly that the Veteran's diabetes mellitus, type II, does not require regulation of activities); August 2009 VA Examination (same).  The Board finds these opinions more thorough and reliable than the later-clarified statement of the March 2011 VA examiner and, therefore, more probative of the actual, medically-based treatment regimen for the Veteran's diabetes.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-304 (2008) (explaining factors to consider in assigning weight to medical opinions).

The preponderance of the evidence establishes that the Veteran's diabetes mellitus, type II has not required a regulation of activities at any time during the period on appeal.  The criteria for a higher 40 percent rating are not met.  See Camacho, 21 Vet. App. at 366.

The Veteran's diabetes symptoms do not more closely approximate any other higher rating.  The successively higher ratings (60 percent and 100 percent) each require a restricted diet, use of insulin, and regulation of activities as well as the presence of other factors.  The Veteran has not had episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations which are factors supportive of either a 60 percent or a 100 percent rating.  See, e.g., January 2012 VA Examination (DM-II) (noting absence of episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization within the past 12 months); August 2009 VA Examination (DM-II).  The criteria for an evaluation in excess of 20 percent for his diabetes mellitus, type II, are not met.

Additionally, the 20 percent rating encompasses the noncompensable complications associated with the diabetes mellitus, type II.  Note 1 of the relevant Diagnostic Code provides that, for rating diabetes mellitus, compensable complications will be separately evaluated unless they are part of the criteria used to support a 100 percent evaluation.   38 C.F.R. § 4.119, DC 7913.  Noncompensable complications are considered part of the diabetic process under diagnostic code 7913.  Id.  The Veteran has alleged an increase in fatigue, dizziness, shakiness, lack of concentration, and brief disorientation due to low blood sugar, see, e.g., January 2014 Hearing Tr. at p. 7, which, as described by the Veteran, are not compensable conditions and, so, are considered part of the diabetic process under Diagnostic Code 7913.  Also, as noted above, at least some of these symptoms are related to his CAD, so, in the absence of medical evidence identifying atypical symptoms associated with the Veteran's diabetes that have not been used to evaluate the Veteran's other service-connected conditions, the Board will not grant a higher evaluation based on those subjective symptoms.  38 C.F.R. § 4.14.

The Veteran has suggested that he occasionally gets blurry vision due to his diabetes.  See, e.g., January 2014 Hearing Tr. at p. 8.  Diagnostic Code 6066, relating to visual acuity, applies to the Veteran's "blurry vision."  The Veteran has corrected visual acuity for distance of 20/40 or better in both eyes.  See June 2012 VA Optometry Note (also indicating the eye exam revealed no diabetic retinopathy).  A noncompensable rating is assigned where corrected visual acuity in both eyes is 20/40.  38 C.F.R. § 4.79, Diagnostic Code 6066; see also 38 C.F.R. § 4.76 ("Evaluate central visual acuity on the basis of corrected distance vision...").  The Veteran's subjective complaints of occasionally blurry vision are properly considered a noncompensable complication that is part of the diabetic process under diagnostic code 7913.

Lastly, with respect to potentially compensable complications, the record, to include the Veteran's statements, does not reflect that he has had any compensable complications of his diabetes mellitus, type II, other than bilateral peripheral neuropathy of his lower extremities for which he has received separate evaluations.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note 1 (2013).  The evidence is not in equipoise on this issue.  Gilbert, 1 Vet. App. at 53-56.  The appropriate evaluation of the peripheral neuropathy is not at issue in this appeal.  See January 2014 Hearing Tr. at 24 (noting no pending claim for an increased rating for peripheral neuropathy and notifying the Veteran of his right to file such a claim if he is dissatisfied with his overall rating subsequent to resolution of the issues that are on appeal).

The Board has considered whether staged ratings are appropriate.  Fenderson, 12 Vet. App. at 126.  In evaluating each rating, the Board has found that the Veteran has not had regulation of activities throughout the period on appeal.  The Board finds, therefore, that a rating in excess of 20 percent has not been warranted for any portion of the appeal period.   Accordingly, staged ratings are not warranted.

Additional Considerations:  Diabetes Mellitus, Type II

The evidence of this case does not show an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected diabetes mellitus, type-II, is inadequate.  Thun, 22 Vet. App. at 118-19.  

The Veteran's diabetes mellitus, type-II, is rated under criteria that evaluates the current level of treatment and specifically incorporates noncompensable complications into the rating based on level of treatment.  See 38 C.F.R. § 4.119, DC 7913 Note 1.  The Veteran's treatment regimen is specifically contemplated by the rating criteria and, so, his associated impairments and noncompensable complications are implicitly included in the current evaluation.  Moreover, compensable complications are to be separately evaluated.  The compensable complications of the Veteran's diabetes mellitus, type II, have been separately evaluated.  See, e.g., July 2012 Rating Decision (granting service connection for peripheral neuropathy of both lower extremities and assigning a disability rating).  Finally, the Veteran has not alleged any factors, treatments, or symptoms that are not considered under the applicable rating criteria.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  See Thun, 22 Vet. App. at 118-19.

TDIU has been characterized as a separate issue and will be analyzed as a separate, though related, issue.

Entitlement to TDIU

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Under the applicable regulations, TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the obtaining and maintaining of substantially gainful employment.  Under 38 C.F.R. § 4.16, if there are two or more service connected disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran is in receipt of service connection for coronary artery disease now rated 60 percent disabling, diabetes mellitus (type II) rated 20 percent, peripheral neuropathy of the left lower extremity rated 10 percent disabling, peripheral neuropathy of the right lower extremity rated 10 percent disabling, and hypertension rated 10 disabling.  He has a combined disability rating of 80 percent.  He meets the criteria for consideration of TDIU on a schedular basis.

The Veteran was employed as a bus driver for roughly a decade prior to his last day of work on January 2, 2012.  See, e.g., Appellant's Appendix at 007; January 2014 Hearing Tr. at 21 (indicating he last worked on the first school day after New Year's, i.e. January 2 or 3).   Neither the Veteran nor anything in the record suggests that his employment prior January 2012 was marginal, so TDIU would not be warranted prior to that date.  See, e.g., Appellant's Appendix at 0012 (indicating employment of 30 hours per week at $22.00/hour beginning in 2000 and ending in January 2012).  The Veteran left his employment because of his medical issues, including both the symptoms of and side-effects of treatment for his service-connected disabilities of CAD, diabetes, peripheral neuropathy, and hypertension.  See, e.g., January 2014 Hearing Tr. at pp. 12-18; see also Appellant's Appendix at 1-8.

The Veteran has been afforded multiple VA examinations with respect to his service connected disabilities and their effect on his employability.   VA examiners have, on multiple different occasions, described the symptomatology and functional significance of each of the Veteran's service-connected disabilities, including their separate impact on his ability to obtain and maintain gainful employment.  See, e.g., January 2012 VA Examination (addressing CAD and diabetes mellitus, type II); August 2012 VA Examination (hypertension); March 2011 VA Examination (CAD and diabetes).  

One VA Examiner addressed the impact of all of the Veteran's service-connected disabilities on his employability.  See August 2012 VA Examination.  In addition, the Veteran has submitted medical treatment records from his private physicians and a detailed opinion from a vocational rehabilitation specialist.  See, e.g., Appellant's Appendix at 0157-162.  Finally, the claims file also includes records from the Social Security Administration (SSA) which directly address the Veteran's employability, including the effect of his service-connected disabilities on his occupational functioning.  See, e.g., Appellant's Appendix at 0001-08.

The records all establish that the Veteran's various service-connected disabilities and the medications he takes as treatment for them affect his ability to perform the physical and mental tasks necessary to obtain and retain gainful employment.  A VA examiner has specifically opined that the Veteran is limited to, at most, sedentary employment.  See, e.g., August 2012 VA Examination.  In addition, the records document that the Veteran, despite a long history of successful employment, has never worked in a sedentary occupation nor does he have the education (GED and only a few college-level courses) or training that would suit him for sedentary employment.  See, generally, Appellant's Appendix at 0157-162 (Vocational Assessment).  Moreover, the symptoms of and treatment for his service-connected disabilities impairs his ability to perform the mental tasks necessary to obtain and maintain sedentary employment.  Id. (summarizing relevant medical evidence).  

The Veteran and his witness has also testified as to the occupational impairments his service-connected disabilities cause and the Board finds the Veteran and his witness credible and competent to report their observations of the impact the Veteran's symptoms have had on his employability.

The record establishes that the Veteran is not capable of gainful employment that requires sustained physical labor.  Also, the Veteran's education and experience render him ill-suited to sedentary employment and, as established by the medical evidence and expert opinions of record, the Veteran's service-connected disabilities would render it impossible, given his education and work experience, for the average person to follow a substantially gainful sedentary occupation.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); see also, e.g., 38 C.F.R. § 3.340.

Because any reasonable doubt created by evidence must be resolved in favor of the Veteran, the Board grants the Veteran's claim of entitlement to TDIU as of January 4, 2012, the first date of his unemployment due to his service-connected disabilities.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

Applicable regulations that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (interpreting 38 C.F.R. § 3.103(c)(2)).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id. Here, during the January 2014 Board hearing, the undersigned Veterans Law Judge specifically addressed the criteria for service connection in the context of disability compensation and asked questions as to evidence that would help the Veteran's claim.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error. 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran on multiple occasions, including July 2009 (CAD and diabetes) and January 2012 (TDIU) prior to the initial adjudication of each of those claims.  The contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, and was told that he needed to provide the names of the persons, agency, or company who had additional records to help decide his claim.  He was also informed that VA would attempt to determine what additional information was needed to process his claim, and that VA would schedule a VA examination if appropriate, obtain VA medical records, obtain service records, and obtain private treatment reports as indicated.  As the contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the Board concludes that VA satisfied its duties to notify the Veteran.  

VA's duty to assist includes helping the claimant procure service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated the Veteran's service treatment records, Social Security Administration records, VA treatment records, and private treatment records with the claims file.  The Veteran has not identified any relevant records other than those already associated with the claims file and the Veteran's private counsel has submitted numerous additional records that assisted in the adjudication of this matter.

VA also satisfied its duty to obtain medical examinations.  The Veteran has been provided VA examinations addressing each of the disabilities relevant to this appeal, including, but not limited to, examinations in August 2009, October 2009, March 2011, January 2011, January 2012, and August 2012.  The examinations and subsequent reports are adequate as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology and level of severity of the Veteran's service-connected disabilities, including their impact on his occupational functioning.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Therefore, VA has no obligation to obtain further medical examinations or opinions in connection with the claims on appeal.  See 38 U.S.C.A. § 5103(A)(d); see also Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

ORDER

Entitlment to an effective date for service connection for CAD earlier than September 1, 2005, is denied.

Entitlement to a rating of 60 percent for CAD is granted effective April 21, 2011, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a rating in excess of 30 percent for CAD prior to April 21, 2011, and entitlement to a rating in excess of 60 percent for CAD on or after April 21, 2011, is denied.

Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II, for any period on appeal is denied.

Entitlement to a total disability rating based on individual unemployability is granted, subject to controlling regulations governing the payment of monetary awards.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


